Citation Nr: 1455199	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976 and from October 1990 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


REMAND

Pursuant to the June 2014 remand, the Veteran underwent a VA examination in July 2014 to assess the severity of his service-connected right knee degenerative joint disease.  In the resulting examination report, the July 2014 VA examiner indicated that he did not review the Veteran's claims file and, instead,  limited his review of the evidence to certain types of documents.  

Further, clinical testing conducted during the examination apparently demonstrated that the Veteran's right knee was not manifested by any anterior, posterior, or medial-lateral instability.  However, the examiner observed that the Veteran wore a right knee brace, constantly.  When asked to identify which disability the brace was intended for, the examiner failed to provide a response.  Further, the examiner did not provide an explanation wherein the lack of clinical instability and the Veteran's constant use of a right knee brace were reconciled.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

Finally, the examiner determined that during acute flare-ups of pain or with repetitive use, pain would "significantly limit" the Veteran's musculoskeletal functionality and/or cause weakness, fatigability, or inhibit coordination.  Despite this finding, the examiner then stated that he was unable to express in terms of degrees, what the additional loss of functionality would be during episodes of increased pain or flare-up without resorting to mere speculation because a flare-up could not be replicated during the examination.  The examiner did not provide an explanation that reconciled the clinical findings of no additional limitation of motion and no additional functional loss with repeated range of motion testing, to the examiner's opinion that the Veteran would be "significantly limited" by pain with repetitive use of his right knee.  Id.

Based on the above, the Board finds that the July 2014 is wholly inadequate for purposes of adjudicating the Veteran's claim.  Consequently, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for the appropriate VA examination, to be conducted by an examiner other than the July 2014 VA examiner, to determine the current severity of his service-connected right knee degenerative joint disease.  The claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
.
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

